                                                                  1   Kent F. Larsen, Esq.
                                                                      Nevada Bar No. 3463
                                                                  2   SMITH LARSEN & WIXOM
                                                                      Hills Center Business Park
                                                                  3   1935 Village Center Circle
                                                                      Las Vegas, Nevada 89134
                                                                  4   Tel: (702) 252-5002
                                                                      Fax: (702) 252-5006
                                                                  5   Email: kfl@slwlaw.com
                                                                      Attorneys for Defendant
                                                                  6   Wells Fargo Bank, N.A.
                                                                  7
                                                                                                 UNITED STATES DISTRICT COURT
                                                                  8
                                                                                                        DISTRICT OF NEVADA
                                                                  9
                                                                 10
                                                                      BEHROOZ MOHAZZABI, an individual,   )               Case No.       2:18-cv-02137-RFB-VCF
                                                                 11                                       )
                                                                                  Plaintiff,              )
SMITH LARSEN & WIXOM




                                                                 12                                       )               STIPULATION AND [PROPOSED]
                                                                      v.                                  )               ORDER EXTENDING DEADLINE
                       TEL (702) 252-5002 @ FAX (702) 252-5006
                         HILLS CENTER BUSINESS PARK
                         1935 VILLAGE CENTER CIRCLE




                                                                 13                                       )               FOR WELLS FARGO BANK TO
                                                                      WELLS FARGO BANK, N.A., and         )               FILE REPLY BRIEF RE:
                               LAS VEGAS, NV 89134




                                                                 14   DOE DEFENDANTS I through X,         )               PENDING MOTION TO
                                                                      inclusive,                          )               COMPEL ARBITRATION [ECF 4]
                                                                 15                                       )
                                                                                  Defendants.             )
                                                                 16   ____________________________________)
                                                                 17          Plaintiff Behrooz Mohazzabi and Defendant Wells Fargo Bank, N.A., by and through their

                                                                 18   undersigned counsel hereby stipulate as follows:

                                                                 19          1.     Wells Fargo Bank, N.A., shall have through and including Wednesday, December

                                                                 20                 19, 2018 to file its reply brief in connection with Wells Fargo Bank, N.A.’s pending

                                                                 21                 Motion to Compel Arbitration [ECF 4].

                                                                 22   ///

                                                                 23   ///

                                                                 24   ///

                                                                 25   ///

                                                                 26   ///

                                                                 27   ///

                                                                 28   ///
                                                                  1          This request for an extension of time to respond to the referenced motion is not intended to
                                                                  2   cause any delay or prejudice to any party, but to accommodate conflicts in the schedule of counsel
                                                                  3   for Wells Fargo Bank, N.A.
                                                                  4
                                                                      GREENE INFUSO, LLP                                   SMITH LARSEN & WIXOM
                                                                  5
                                                                      \s\ Michael V. Infuso                                \s\ Kent F. Larsen,
                                                                  6   Michael V. Infuso, Esq.                              Kent F. Larsen, Esq.
                                                                      Nevada Bar No. 7388                                  Nevada Bar No. 3463
                                                                  7   Keith W. Barlow, Esq.                                1935 Village Center Circle
                                                                      Nevada Bar No. 12689                                 Las Vegas, Nevada 89134
                                                                  8   Sean B. Kirby, Esq.                                  Ph: (702)252-5002
                                                                      Nevada Bar No. 14224                                 Fax (702) 252-5006
                                                                  9   3030 South Jones Boulevard, Suite 101                Email: kfl@slwlaw.com
                                                                      Las Vegas, Nevada 89146                              Attorneys for Defendant
                                                                 10   Ph: (702) 570-6000                                   Wells Fargo Bank, N.A.
                                                                      Fax (702) 463-8401
                                                                 11   Email: minfuso@greeneinfusolaw.com                   Dated: December 10, 2018
                                                                             kbarlow@greeneinfusolaw.com
SMITH LARSEN & WIXOM




                                                                 12          skirby@greeneinfusolaw.com
                                                                      Attorneys for Plaintiff Behrooz Mohazzabi
                       TEL (702) 252-5002 @ FAX (702) 252-5006
                         HILLS CENTER BUSINESS PARK
                         1935 VILLAGE CENTER CIRCLE




                                                                 13
                                                                      Dated: December 10, 2018
                               LAS VEGAS, NV 89134




                                                                 14
                                                                 15
                                                                 16
                                                                 17                                               ORDER

                                                                 18          IT IS SO ORDERED.

                                                                 19
                                                                                                 11th day of December, 2018.
                                                                                     Dated this _____
                                                                 20
                                                                 21
                                                                                                           _______________________________________
                                                                 22                                        UNITED STATES DISTRICT COURT JUDGE

                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                                                                     -2-
